Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed fails to teach or suggest a flow guide ,…to direct gas flow into a regulated axial portion of the gap across the first end and a second end of the applicator unit as recited in claim 1.  While the specification would appear to suggest the flow guide (50) directs gas flow [downward] into a regulated axial portion of the gap ([0022-0026]), the specification as originally filed does not explicitly or implicitly teach that the gas flow is disposed across the first end and second end of the applicator unit.  The bolded language is thereby deemed new matter because the bolded language would suggest that gas flows along or 

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 2012/0086155; newly applied) in view of Krumpelmann et al (WO2015/014994).
Yamauchi provides an apparatus including rotatable roller having a wettable roller surface (2, see Fig. 4), applicator unit (1, i.e., slot nozzle) extends parallel to the roller axis and radially spaced apart from the roller surface by a gap, the applicator unit conveys liquid agent (3) towards the roller to form a liquid bridge over the gap to wet the wettable roller surface, and at least one flow guide (7) positioned on a first end of the applicator unit to direct gas flow into a regulated axial portion of the gap to locally prevent formation of a liquid bridge, and thereby prevent wetting of a corresponding axial portion of the roller surface. Yamauchi is silent concerning the applicator unit or slot nozzle having a lip and the flow guide directing gas flow across the first end and second end of the applicator unit.  Krumpelmann sets forth an apparatus having a rotatable roller (403) having a wettable roller surface, applicator unit with at least one lip (i.e., slot nozzle, 404, see Fig. 4), the lip extends parallel to the roller axis and radially spaced apart from the roller surface by a gap, the applicator unit conveys liquid agent (i.e., ink) towards 
Regarding claim 2, the apparatus as defined by the combination above would have a flow guide [path] ending adjacent the gap. 
Regarding claim 3, the Yamauchi flow guide (7, Fig. 4) would have an outlet opening guide surface to direct the gas flow with respect to the gap.
Regarding claim 4, Yamauchi provides flow guides (7, Fig. 4) in the form of tubes or pipes which are supported or mounted by structure not shown.  It would have been obvious to 
Regarding claim 5, Yamauchi provides plural flow guides (7) are shown on both sides of the applicator unit or slot nozzle (1; see Fig. 4).
Regarding claim 6, controlled gas flow even from outside sources (i.e., fans or blowers) to effect a desired application width of the liquid agent on the roller would require only routine skill in the art.
Regarding claim 7, Yamauchi provides for an apparatus as mentioned above.  Yamauchi is silent concerning the use of an elongate nozzle to direct a gas jet along a direction of the roller axis in addition to the flow guide.  However, Krumpelmann recognizes in the use of an apparatus having a rotatable roller (403) having a wettable roller surface, applicator unit with at least one lip (i.e., slot nozzle, 404), the lip extends parallel to the roller axis and radially spaced apart from the roller surface by a gap, the applicator unit conveys liquid agent (i.e., ink) towards the roller to form a liquid bridge over the gap to wet the roller surface, and at least one flow guide (406) to direct gas flow into the gap wherein an elongate nozzle (407) is used to direct a gas jet along a direction of the roller axis in addition to the flow guide to facilitate distribution of the liquid agent on the roller (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an elongate gas jet nozzle as taught by Krumpelmann in the Yamauchi apparatus in order to facilitate distribution of the liquid agent on the roller.
.

Response to Arguments
Applicants’ arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicants contend that none of the prior art of record sets forth a flow guide positioned on a first end of the applicator unit to direct a gas flow into a regulated axial portion of the gap across the first end and a second end of the applicator unit to locally prevent formation of a liquid bridge.
In response to this argument, upon careful review of the specification as originally filed, there is no discussion of the flow guide,…to direct gas flow into a regulated axial portion of the across the first end and a second end of the applicator unit as recited in claim 1.  This new matter issue would preclude a determination of patentability at this time.  The newly applied prior art (Yamauchi) does provide for positioning of the flow guide (7; see Fig. 4) on a first end of the applicator unit (1) and mere mounting of the flow guide to direct gas flow across the first end and a second end of the applicator unit would only require routine skill in the art.  Thus, all claims have been maintained as being obvious for reasoning set forth above. 

Possible Allowable Draft Claim
The following claim is drafted by the examiner and appears patentably distinguishable over the art of record in this application.  This is based on language from the specification [0032, 0033], claim 4 and some of claim 6.  If accepted claim 4 would require cancellation.   This claim is presented to Applicants for consideration: 
A selective wetting apparatus comprising: a roller rotatable about a roller axis and comprising a wettable roller surface; an applicator unit having a lip which extends parallel to the roller axis and is radially spaced apart from the roller surface by a gap, wherein the applicator unit is to convey liquid agent towards the roller so that the liquid agent forms a liquid bridge over the gap to wet the wettable roller surface; a flow guide positioned on a first end of the applicator unit to direct a gas flow into a regulated axial portion of the gap [across the first end and a second end of the applicator unit] to locally prevent formation of a liquid bridge, and thereby prevent wetting of a corresponding axial portion of the roller surface; a flow guide support comprising an elongate member extending parallel with the roller axis to support the flow guide, the flow guide being moveable along the flow guide support to vary an axial position of the regulated axial portion of the gap, and at least one blower associated with the flow guide configured to selectively control the at least one blower to generate gas flow onto the flow guide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        le
3/10/2022